DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that the step of conditioning comprises applying an activation voltage sufficient to fuse the bound nanoparticle-entity assemblies into a link or chain of one or more of the bound nanoparticle-entity assemblies.  A link or chain of nanoparticle-entity assemblies would necessarily require a plurality of nanoparticle-entity assemblies.  It is unclear how a plurality of bound nanoparticle-entity assemblies can be fused into a link or chain of one nanoparticle-entity assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiterer et al. (Sensors and Actuators B: Chemical, 2013, pgs. 368-373) in view of Suresh et al. (US 2020/0116640).
Leiterer et al. teach a method of detecting a target entity in a fluid using a sensor (pg. 369, section 2.4), wherein the biofluid comprises a plurality of target entities and nanoparticles (1-mercapto-6-hexanol, pg. 369, section 2.4), the sensor comprising a substrate bearing a pair of electrodes having an affinity with the nanoparticles (gold nanoparticle and gold electrode have affinity to each other according to the instant specification, pg. 369, sections 2.1 and 2.2), and wherein a region between the electrodes defines a sensing region (nanoparticle chains in the gap between the electrodes are sensed, pg. 370, section 3.1), the method comprising:
treating the fluid with a suspension comprising a plurality of nanoparticles to obtain a treated mixture comprising bound nanoparticle-entity assemblies (ethanol solution having 1-mercapto-6-hexanol is treated with gold nanoparticles, pg. 369, section 2.4);
introducing the treated mixture to the sensor (droplet of the solution is applied to the electrodes, pg. 369, section 2.3);
	conditioning the sensor in the presence of the treated mixture by applying an activation voltage between the electrodes to increase a degree of connection between the pair of electrodes and at least one bound nanoparticle-entity assembly in contact with the surface of the pair of electrodes, wherein the conditioning comprises applying an activation voltage sufficient to fuse the bound nanoparticle-entity assemblies into a chain of the nanoparticle-entity assembly linking the pair of electrodes (voltage is applied to the electrodes to assemble the particles into a pearl-chain like structure, pg. 369, section 2.3; pg. 371, sections 3.2-3.3; particles are fused, pg. 373, section 4, first paragraph); and
	detecting the presence of target biological entities by characterizing the treated mixture (pg. 371-372, section 3.4), the characterizing comprising:
	applying a nanoparticle sensing voltage between the pair of electrodes to detect a current through the at least one bound nanoparticle-entity assembly (binding induces a change in resistance which was monitored using an ampere meter with an integrated DC power supply which indicates applied voltage, pg. 369, section 2.4; current may be measured which indicates a sensing voltage is applied, pg. 373, section 4; pg. 372, Fig. 9);
	characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data (end point measurements on fused chains and pearl chains result in resistance change, which is characterized, pg. 371, section 3.4; fused chains, pg. 371, section 3.2, last paragraph); and
	detecting the presence of the target biological entity from the treated mixture characterizing data (pg. 372, Fig. 9; pg. 371, section 3.4).
	Leiterer et al. fail to teach the target being a biological entity, the fluid being a biofluid and the sensing voltage being less than the activation voltage.
	Suresh et al. teach a method of detecting a target in a fluid using a sensor (par. 41) having a substrate bearing a pair of electrodes and wherein a region between the electrodes defines a sensing region (gold nanoparticles are assembled to bridge the gap between electrodes and are detected in the gap, the gap is therefore the sensing region, par. 40), the method comprising: 
	introducing the target and nanoparticles to the sensor (par. 40-41);
	assembling the nanoparticles into a nanoparticle-entity assembly (AuNPs bridging a gap between the electrodes, par. 40);
	detecting the presence of target biological entities by characterizing the treated mixture (par. 41), the characterizing comprising:
	applying a nanoparticle sensing voltage of less than 1.0 V between the pair of electrodes to detect an electrical parameter through the at least one nanoparticle-entity assembly (par. 41); 
	characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data (correlating measured value to calibration curve, par. 41); and 
	detecting the presence of the target biological entity from the treated mixture characterizing data (concentration determined from correlation, par. 41), in order to provide a concentration measurement of the target (par. 41).
	Suresh et al. further teach that functionalized AuNPs can be used to detect biological analytes in biological samples including proteins, nucleic acids and cells (par. 42), in order to detecting a desired analyte (par. 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the fluid, target and the sensing voltage in the method of Leiterer et al., a biofluid having a target biological entity and a sensing voltage that is less than 1V as taught by Suresh et al.  It would have been obvious to use a biofluid having a biological entity because Leiterer teaches the disclosed method has the potential to monitor binding kinetics of molecules in biology (pg. 373, left column, 2nd paragraph) and the results may be used to detect DNA using assembled nanosensors (pg. 373, section 4).  However, Leiterer is generic with respect to how the system would be adapted for DNA detection and one would be motivated to use the appropriate sample and DNA biological target as taught by Suresh for detection of the desired analyte.  Regarding, the sensing voltage, Leiterer teaches that the activation voltage may be 2.5 to 1.0 V (pg. 370, section 3.1, right column, 3rd paragraph), but is generic with respect to the sensing voltage that can be applied to the electrodes for current detection and one would be motivated to use the appropriate sensing voltage for detection of the current.  The sensing voltage of less than 1.0 V taught by Suresh is less than the activation voltage from 2.5 down to 1.0 V taught by Leiterer.
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Leiterer and Suresh are similarly drawn to detection of a chain of gold nanoparticles formed in a gap between electrodes in response to binding a target molecule.
With respect to claim 11, Leiterer et al. teach the characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data comprises identifying whether the sensing region exhibits ohmic behavior (pg. 371, section 3.4).
With respect to claims 13 and 14, Leiterer et al. teach the plurality of nanoparticles comprising gold nanoparticles (pg. 369, section 2.2) and the pair of electrodes comprising gold electrodes (pg. 369, section 2.1).

Claim(s) 1, 2 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (WO2019/211622) in view of Leiterer et al. (Sensors and Actuators B: Chemical, 2013, pgs. 368-373).
Villarreal et al. teach a method of detecting a target biological entity in a biofluid using a sensor, wherein the biofluid comprises a plurality of the target biological entities and nanoparticles (pg. 14, lines 15-16), the sensor comprising a substrate bearing a pair of electrodes having an affinity with the nanoparticles (pg. 14, line 18-pg. 15, line 17), and wherein a region between the electrodes defines a sensing region (pg. 30, lines 27-28), the method comprising:
treating the biofluid with a suspension comprising a plurality of nanoparticles to obtain a treated mixture comprising bound nanoparticle-entity assemblies (pg. 8, lines 28-35);
introducing the treated mixture to the sensor (pg. 9, lines 1-10);
detecting the presence of the target biological entities by characterizing the treated mixture (pg. 16, lines 10-26), the characterizing comprising:
applying a nanoparticle sensing voltage between the pair of electrodes to detect a current through the at least one bound nanoparticle-entity assembly, wherein the sensing voltage is 1-1.5 V (pg. 10, lines 1-5; pg. 11, lines 1-6; pg. 15, lines 19-23; Fig. 11B);
characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data (pg. 16, lines 10-26; pg. 32, line 34-pg. 33, line 5); and
detecting the presence of the target biological entity from the treated mixture characterizing data (pg. 16, lines 10-26; pg. 32, line 34-pg. 33, line 5).
Villarreal et al. fail to teach conditioning the sensor in the presence of the treated mixture by applying an activation voltage between the electrodes.
Leiterer et al. teach a method of detecting a target entity in a fluid using a sensor (pg. 369, section 2.4), wherein the biofluid comprises a plurality of target entities and nanoparticles (1-mercapto-6-hexanol, pg. 369, section 2.4), the sensor comprising a substrate bearing a pair of electrodes having an affinity with the nanoparticles (gold nanoparticle and gold electrode have affinity to each other according to the instant specification, pg. 369, sections 2.1 and 2.2), and wherein a region between the electrodes defines a sensing region (nanoparticle chains in the gap between the electrodes are sensed, pg. 370, section 3.1), the method comprising:
treating the fluid with a suspension comprising a plurality of nanoparticles to obtain a treated mixture comprising bound nanoparticle-entity assemblies (ethanol solution having 1-mercapto-6-hexanol is treated with gold nanoparticles, pg. 369, section 2.4);
introducing the treated mixture to the sensor (droplet of the solution is applied to the electrodes, pg. 369, section 2.3);
	conditioning the sensor in the presence of the treated mixture by applying an activation voltage between the electrodes to increase a degree of connection between the pair of electrodes and at least one bound nanoparticle-entity assembly in contact with the surface of the pair of electrodes, wherein the conditioning comprises applying an activation voltage sufficient to fuse the bound nanoparticle-entity assemblies into a chain of the nanoparticle-entity assembly linking the pair of electrodes (voltage is applied to the electrodes to assemble the particles into a pearl-chain like structure, pg. 369, section 2.3; pg. 371, sections 3.2-3.3; particles are fused, pg. 373, section 4, first paragraph), wherein the conditioning voltage is 2.5 V to 1V (pg. 370, right column, 3rd paragraph); and
	detecting the presence of target biological entities by characterizing the treated mixture (pg. 371-372, section 3.4), the characterizing comprising:
	applying a nanoparticle sensing voltage between the pair of electrodes to detect a current through the at least one bound nanoparticle-entity assembly (binding induces a change in resistance which was monitored using an ampere meter with an integrated DC power supply which indicates applied voltage, pg. 369, section 2.4; current may be measured which indicates a sensing voltage is applied, pg. 373, section 4; pg. 372, Fig. 9);
	characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data (end point measurements on fused chains and pearl chains result in resistance change, which is characterized, pg. 371, section 3.4; fused chains, pg. 371, section 3.2, last paragraph); and
	detecting the presence of the target biological entity from the treated mixture characterizing data (pg. 372, Fig. 9; pg. 371, section 3.4), in order to provide end-point and real-time measurements of binding kinetics (paragraph spanning pgs. 368-369).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Villarreal et al., a step of conditioning the sensor in the presence of the treated mixture by applying an activation voltage sufficient to fuse bound nanoparticle-entity assemblies into a link or chain linking the pair of electrodes as taught by Leiterer et al., in order to detection that is highly parallizable with simple and inexpensive high-throughput fabrication that can provide electrical detection with endpoint and real-time measurements(Leiterer, pg. 373, section 4).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Villarreal and Leiterer are similarly drawn to detection of a target in a fluid by measuring nanoparticle entities assembled in a gap between electrodes.
It is noted that Villarreal in view of Leiterer do not specifically state that the nanoparticle sensing voltage being less than the activation voltage.  However, Villarreal teach that the sensing voltage is 1-1.5 V and Leiterer teaches that the activation voltage is 0.7-1.3 V for a 1 micron electrode gap.  Leiterer teach that a smaller gap size necessitates a lower voltage (pg. 371, section 3.3).  When Leiterer is combined with the teachings of Villarreal, the gap size is 200 nm.  According to Leiterer, a voltage of less than 0.7-1.3 V would be required for a gap size smaller than 1 micron.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and the prior art teaches that the activation voltage may be varied to be less than 0.7 V for a gap size less than 1 micron, which is less than the sensing voltage of 1-1.5 V taught by Villarreal, in order to avoid destruction of the gold nanoparticle chains and the electrode material (Leiterer, pg. 371, section 3.3).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of detecting gold nanoparticles bridging a gap between electrodes.  
With respect to claim 2, Villarreal et al. teach applying an electric field to the treated mixture to concentrate the bound nanoparticle-entity assemblies in the sensing region (pg. 27, lines 20-27).
With respect to claim 6, Villarreal et al. teach applying the electric field induces an attractive force acting between the sensing region of the electrodes and the nanoparticle of the bound nanoparticle-entity assemblies (pg. 27, lines 20-27).
With respect to claim 7, Villarreal et al. teach applying the electric field to the treated mixture comprises applying an AC voltage to the pair of electrodes to concentrate the assemblies adjacent the pair of electrodes by dielectrophoresis (pg. 32, lines 22-32; pg. 34, lines 30-31; pg. 36, lines 19-25).
With respect to claim 8, Villarreal et al. teach treating the biofluid comprising: 
introducing the biofluid to the suspension to provide a precursor mixture, wherein each of the plurality of nanoparticles is functionalized so that the nanoparticle is able to bind with the target biological entity to produce a bound nanoparticle entity assembly (pg. 8, lines 28-35); and treating the precursor mixture to separate the bound nanoparticle-entity assemblies from nanoparticles not comprised in one of the bound nanoparticle-entity assemblies to provide the treated mixture (pg. 33, line 26-pg. 34, line 15).
With respect to claim 9, Villarreal et al. teach the pair of electrodes is separate by a lateral distance of less than 200 nm (pg. 12, lines 11-13; pg. 14, lines 27-28).
With respect to claim 10, Villarreal et al. teach a dimension of each of the plurality of nanoparticles is greater than the lateral distance separating the pair of electrodes (Fig. 9, pg. 29, lines 13-19; pg. 30, lines 3-5).
With respect to claim 11, Villarreal et al. teach characterizing a response of the sensing region to the nanoparticle sensing voltage to determine treated mixture characterizing data comprises identifying whether the sensing region exhibits ohmic behavior (pg. 32, line 34-pg. 33, line 7).
With respect to claim 12, Villarreal et al. teach the nanoparticle sensing voltage is a constant voltage which induces a direct current between electrodes (pg. 15, line 34-pg. 16, line 1).
With respect to claims 13 and 14, Villarreal et al. teach the plurality of nanoparticles comprise gold nanoparticles (pg. 7, line 31) and the pair of electrodes comprise gold electrodes (pg. 14, lines 30-31).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641